Citation Nr: 0701705	
Decision Date: 01/22/07    Archive Date: 01/25/07

DOCKET NO.  05-06 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to an initial rating greater than 70 percent 
for post-traumatic stress disorder (PTSD) prior to August 24, 
2005.

2. Entitlement to an initial rating greater than 10 percent 
for gastroesophageal reflux disease.

3. Entitlement to service connection for bilateral 
sensorineural hearing loss.

4. Entitlement to service connection for bilateral leg 
nodules, claimed as secondary to herbicide exposure.

5. Entitlement to service connection for a respiratory 
condition, claimed as secondary to herbicide exposure.

6. Entitlement to service connection for a respiratory 
condition, claimed as secondary to chlorine gas exposure.

7. Entitlement to service connection for sleep apnea.

8. Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected PTSD.

9. Entitlement to an effective date earlier than April 9, 
2005, for total disability due to individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1966 to December 1966 and again from May 1968 to July 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from April 2004, February 2005 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska. 

The issues on appeal require clarification.  The veteran was 
initially granted service connection for PTSD in an April 
2004 rating decision where he was assigned a 50 percent 
rating, effective June 26, 2003, the date of his claim.  
During the pendency of his appeal he was granted an increased 
rating to 70 percent, effective June 26, 2003 by a January 
2005 rating decision and an additional increased rating to 
100 percent, effective August 24, 2005, in a September 2005 
rating decision.  The veteran argues he is entitled to a 100 
percent rating prior to August 24, 2005.  Because this appeal 
stems from the initial grant of service connection, the issue 
has been rephrased above.

Similarly, a February 2005 rating decision initially denied 
the veteran's claim for TDIU.  During the pendency of the 
appeal, he was granted TDIU for the time period April 9, 2005 
to August 24, 2005 in a September 2005 rating decision.  The 
veteran continues his appeal arguing he should be awarded 
TDIU, effective prior to April 9, 2005.  Accordingly, the 
issue has been rephrased above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The claims on appeal were last adjudicated in September 2005 
supplemental statements of the case (SSOCs).  Thereafter, 
additional, non-duplicative medical opinions were received 
showing recent treatment of his bilateral leg condition and 
examination of the current severity of all his medical 
conditions, especially his post-traumatic stress disorder 
(PTSD).  Specifically, VA outpatient treatment records from 
September 2005, which were not reviewed prior to the 
September 2005 SSOCs, show treatment for the veteran's 
bilateral legs; a December 2005 field examination, conducted 
in conjunction with a competency determination, discusses all 
of the veteran's medical conditions; and, finally, the 
veteran was afforded a February 2006 VA psychiatric 
examination in conjunction with a competency determination to 
ascertain the severity specifically of his PTSD.

If a statement of the case (SOC) or SSOC is prepared before 
the receipt of further evidence, a supplemental statement of 
the case must be issued to the veteran, as provided in 
38 C.F.R. § 19.31, unless the additional evidence is 
duplicative or not relevant to the issue(s) on appeal.  
38 C.F.R. § 19.37(a).  In this case, the newly obtained 
evidence was not duplicative of evidence already associated 
with the claims file, and is clearly relevant to the issues 
because it provides medical opinions discussing the severity 
and current treatment of his medical conditions.  Therefore, 
in accordance with 38 C.F.R. § 19.37(a), the case is returned 
to the RO for readjudication of the issues on appeal and the 
issuance of a SSOC.

The Veteran Claims Assistance Act of 2000 (VCAA), in part, 
requires VA to adequately identify the evidence necessary to 
substantiate the claim, the evidence presently of record, and 
the veteran's and VA's respective responsibilities in 
development of evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

During the pendency of this appeal, multiple VCAA letters 
were sent to the veteran correctly identifying all the issues 
and informing the veteran of the laws relevant to entitlement 
to service connection and entitlement to increased ratings.  
No letter, however, was sent regarding the evidence necessary 
to substantiate issues claiming entitlement to an earlier 
effective date (TDIU and PTSD) or service connection claimed 
as secondary to a service-connected condition (coronary 
artery disease) followed by subsequent readjudication.  The 
RO should send the veteran a new VCAA letter ensuring that 
all relevant laws, regulations and court precedence are 
complied with.

The veteran was afforded a field examination in December 2005 
in conjunction with a competency determination.  Within that 
report, the examiner noted the veteran's dependence on Social 
Security disability income from the Social Security 
Administration (SSA).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where VA has notice 
that the veteran may be receiving disability benefits from 
the Social Security Administration (SSA), and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Hayes v. Brown, 9 Vet. App. 67 
(1996).  Furthermore, the VCAA emphasizes the need for VA to 
obtain records from other Government agencies.  See 38 
U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the 
circumstances presented here, the RO should request a copy of 
the veteran's SSA decision(s) and the medical records relied 
upon. 

The Board is also of the opinion that an updated VA 
examination of the veteran's gastroesophageal reflux disease 
would aid in the determination of the appropriate initial 
rating to be assigned.

In regard to the veteran's claim of entitlement to an earlier 
effective date for TDIU, currently effective April 9, 2005 to 
August 24, 2005, the Board concludes that it is 
"inextricably intertwined" with the issue of entitlement to 
an initial rating greater than 70 percent for PTSD.  The 
Court has held that all issues "inextricably intertwined" 
with an issue certified for appeal, are to be identified and 
developed prior to appellate review.  Id.  Here, this issue 
must be deferred pending full development and adjudication of 
the veteran's PTSD claim.  Indeed, the issue of whether the 
veteran may receive a 100 percent evaluation for PTSD prior 
to August 24, 2005 may render the veteran's TDIU claim moot, 
and therefore this issue must be remanded to the RO in 
accordance with the holding in Harris v. Derwinski, 1 Vet. 
App. 181 (1991).
 
The RO should also take this opportunity to obtain recent VA 
outpatient treatment from September 2005 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security 
Administration for the purpose of 
obtaining a copy of any decision(s) and 
all medical records relied upon in 
conjunction with the veteran's claim(s) 
and award(s) of SSA disability benefits. 
Any attempts to obtain records that are 
ultimately unsuccessful, should be 
documented in the claims folder.

2.  The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent 
concerning the claims for earlier 
effective dates for TDIU and the 100 
percent rating for PTSD as well as the 
claim for entitlement to service 
connection for coronary artery disease, 
claimed as secondary to PTSD. 

3.  Obtain the veteran's medical records 
for treatment from the VA Medical Center in 
Omaha, Nebraska and from NE/Western Iowa 
from September 2005 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

4.  After obtaining the above records, to 
the extent available, schedule the veteran 
for an appropriate examination for his 
gastroesophageal reflux disease to 
ascertain the current level of severity of 
his condition.  The claims file should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  Findings 
should be reported which reflect 
consideration of pertinent rating criteria.  
The examiner should provide a complete 
rationale for any opinion given without 
resorting to speculation.

5.  After the above is complete, 
readjudicate the veteran's claims. If the 
claims remain denied, issue a supplemental 
statement of the case (SSOC) to the 
veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

